Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 November 19, 2012 DYCOM INDUSTRIES, INC. ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, November 19, 2012 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the first quarter ended October 27, 2012. The Company reported: · Contract revenues of $323.3 million for the quarter ended October 27, 2012, compared to $319.6 million for the quarter ended October 29, 2011, an increase of 1.2%. Included in contract revenues for the quarter ended October 29, 2011 was approximately $3.7 million for storm restoration services; there were no revenues from storm restoration services for the quarter ended October 27, 2012. Excluding storm restoration services, revenues increased 2.4%, or $7.4million; · Adjusted EBITDA (Non-GAAP) of $40.4 million for each of the quarters ended October 27, 2012, and October 29, 2011; and · Net income of $11.9 million, or $0.35 per common share diluted, for the quarter ended October 27, 2012, compared to $13.0 million, or $0.38 per common share diluted, for the quarter ended October 29, 2011. On a Non-GAAP basis, net income for the quarter ended October 27, 2012 was $12.3 million or $0.36 per common share diluted.Non-GAAP net income for the quarter ended October 27, 2012 excludes $0.7 million in pre-tax acquisition related costs. The Company has defined Adjusted EBITDA (Non-GAAP) as earnings before interest, taxes, depreciation and amortization, gain on sale of fixed assets, acquisition related costs, and stock-based compensation expense. See the accompanying tables which present a reconciliation of GAAP to Non-GAAP financial information. A conference call to review the Company’s results, together with the previously announced acquisition of telecommunications infrastructure services subsidiaries from Quanta Services, Inc., will be hosted at 9a.m.(ET), Tuesday, November 20, 2012; call (800) 230-1074 (United States) or (612) 234-9959 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call. A live webcast of the conference call, along with related materials, will be available at http://www.dycomind.com under the heading “Events.” The conference call materials will be available at approximately 8 a.m. (ET) on November 20, 2012. If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the conference call materials will be available at http://www.dycomind.com until Thursday, December 20, 2012. Dycom is a leading provider of specialty contracting services.These services, which are provided throughout the United States and in Canada, include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities, including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The Company reports its financial results in accordance with U.S. generally accepted accounting principles (GAAP). The Company believes that the presentation of certain Non-GAAP financial measures in this press release provides information that is useful to investors because it allows for a more direct comparison of the Company’s performance for the period with the Company’s performance in the comparable prior-year period.The Company cautions that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, the Company’s reported GAAP results. Fiscal 2013 first quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections. Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release. Such risks and uncertainties include business and economic conditions and trends in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions or dispositions, including the consummation of such acquisitions and dispositions, the anticipated outcome of other contingent events, including litigation, liquidity and other financial needs, the availability of financing, and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow 2 NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS October 27, 2012 and July 28, 2012 Unaudited October 27, July 28, ASSETS (Dollars in thousands) CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Deferred tax assets, net Income taxes receivable Other current assets Total current assets PROPERTY AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS, NET OTHER TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of debt 55 74 Billings in excess of costs and estimated earnings Accrued insurance claims Income taxes payable - Other accrued liabilities Total current liabilities LONG-TERM DEBT ACCRUED INSURANCE CLAIMS DEFERRED TAX LIABILITIES, NET NON-CURRENT OTHER LIABILITIES Total liabilities Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Ended Ended October 27, October 29, (Dollars in thousands, except per share amounts) Contract revenues $ $ Costs of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest expense, net ) ) Other income, net Income before income taxes Provision for income taxes Net income $ $ Earnings per common share: Basic earnings per common share $ $ Diluted earnings per common share $ $ Shares used in computing income per common share: Basic Diluted (1) Includes stock-based compensation expense of $2.3 million and $1.3 million for the three months ended October 27, 2012 and October 29, 2011, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited (continued) The below table presents the reconciliation of contract revenues adjusted for storm restoration service revenues generated during the first quarter of fiscal 2012. Contract Revenues - GAAP Revenues from storm restoration services Contract Revenues - Non-GAAP % Growth - GAAP % Growth - Non-GAAP (Dollars in thousands) Three Months Ended October 27, 2012 $ $
